Citation Nr: 0726847	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-18 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.P.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied the 
benefit sought on appeal.  

The Board notes that at the June 2007 hearing, the veteran 
stated he suffers from a heart problem or hypertension, as 
well as diabetes, in possible connection to his PTSD.  These 
issues are referred to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  While VCAA notice was 
sent to the veteran in July 2004 in response to his claim for 
service connection for PTSD, in September 2004 service 
connection was granted and a 30 percent rating was assigned.  
The veteran appealed this decision.  VCAA notice was not then 
sent to the veteran informing him of what medical and lay 
evidence is necessary to substantiate his increased rating 
claim.  Proper notice must be provided.  Also, during the 
pendency of this appeal the Court issued Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard as well. 

Updated medical records, if they exist, must also be obtained 
before adjudicating the veteran's claim.  Although at the 
June 2007 hearing the veteran testified that he has not been 
treated by VA since Hurricane Katrina struck New Orleans, the 
RO should confirm that no treatment records from the VA 
facility in New Orleans since August 2005 exist.  The most 
recent VA treatment records associated with the file are 
dated from August 2005.

A remand is also required in order to afford the veteran a VA 
examination to determine the current status of his PTSD.  As 
described above, the veteran has been unable to receive 
regular treatment since the hurricane and the record reflects 
the last VAMC treatment records are from August 2005.  At the 
hearing, the veteran testified that his PTSD has increased in 
severity and provided his own assessment of his current 
symtomatology, which includes depression, anger/impulse 
problems, problems with concentration, sleep disturbances, 
problems with social and familial relationships, suicidal 
ideation, and an exaggerated startle response.  Some of this 
symptomatology is reflective of a higher rating, but an 
objective medical assessment is necessary in this regard.  
Accordingly, a new examination providing objective medical 
evidence of the veteran's current level of functioning is 
necessary to decide this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, an explanation as to what 
information or evidence is needed to 
substantiate an increased rating claim, 
and a request that the veteran submit any 
pertinent evidence in his possession.
Provide the veteran with proper notice of 
the information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the claims 
file any records from the VAMC facility 
in New Orleans, Louisiana since August 
2005.  Ask the veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.  If any records cannot 
be obtained after an exhaustive search, 
VA's efforts and any resolution 
determined must be fully documented for 
the record, and the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2006) must 
be complied with.

3.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130 (2006).  The 
pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



